Citation Nr: 0614167	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  05-02 008	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  His military records show that he was 
decorated with the Combat Infantryman Badge for his 
participation in armed combat against enemy forces in the 
Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim for an increased evaluation in excess of 50 percent for 
his service-connected post-traumatic stress disorder (PTSD).  
During the course of the appeal, an August 2005 rating 
decision granted him a 70 percent evaluation for PTSD and a 
total rating for individual unemployability due to service-
connected disability.  


FINDINGS OF FACT

In May 2006, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
via his legal custodian that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant through his legal custodian have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant's 
legal custodian is his spouse who, in May 2006, submitted a 
request in writing to withdraw this pending appeal before the 
Board for an increased evaluation in excess of 70 percent for 
PTSD.  Hence, as there remain no allegations of errors of 
fact or law for appellate consideration, the Board does not 
accordingly have jurisdiction to review the appeal; the 
appeal is therefore dismissed.


ORDER

The appeal for an increased evaluation in excess of 70 
percent for PTSD that stems from a May 2004 rating decision 
is dismissed.



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


